UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6435


ROBERT EARL BURNEY, JR.,

                Petitioner – Appellant,

          v.

MAJOR MCRAINEY; EARL R. BUTLER,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cv-00008-NCT-LPA)


Submitted:   July 30, 2012                 Decided:   August 7, 2012


Before AGEE, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Earl Burney, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Earl Burney, Jr., seeks to appeal the district

court’s    order     accepting       the       recommendation          of    the    magistrate

judge    and     denying        relief    on     his       28   U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a     certificate         of    appealability.                28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial        showing        of     the       denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable           jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,        537    U.S.       322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Burney has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma    pauperis,        and    dismiss       the       appeal.       We        deny    Burney’s

motions    for     appointment       of    counsel;         “Motion      to       Bring      Formal

                                                2
Charges of Civil Rights Violations Against Major McRainey and

Sheriff Earl R. Butler;” motion to include the State of North

Carolina as respondent; “Motion for Courts to Recognize Civil

Rights   Violations     by    the   Cumberland   County   Detention     Center

(CCDC);” motion to include North Carolina Attorney General Roy

Cooper   as   respondent;      motion   to   enter   evidence;   motion    for

appeal; motions “for a writ of habeas corpus;” and motion for

injunctive    relief.        Finally,   we   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                        3